Exhibit 10.3

 

EXECUTION COPY

 

AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 19, 2014

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 19, 2012

 

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made as of December 19, 2014 (the “Effective Date”) by and among
(i) Hillenbrand, Inc. (the “Company”), (ii) the parties identified as Subsidiary
Borrowers on the signature pages hereof (each a “Subsidiary Borrower” and,
collectively with the Company, the “Borrowers”), (iii) Batesville
Services, Inc., Batesville Casket Company, Inc., Batesville Manufacturing, Inc.,
Process Equipment Group, Inc., K-Tron Investment Co., Rotex Global, LLC,
Coperion K-Tron Pitman, Inc., TerraSource Global Corporation and Coperion
Corporation (each a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors” and, collectively with the Borrowers, the “Loan Parties”), (iv) the
Lenders party hereto (the “Lenders”) and (v) JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), under that certain Amended
and Restated Credit Agreement dated as of November 19, 2012 by and among the
Borrowers, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.

 

WHEREAS, reference is made to the Guaranty, dated as of July 27, 2012, by and
among the Subsidiary Guarantors, the other “Guarantors” party thereto from time
to time and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Subsidiary Guaranty”);

 

WHEREAS, the Loan Parties have requested that certain modifications be made to
the Credit Agreement and the Subsidiary Guaranty;

 

WHEREAS, the Loan Parties, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement and the Subsidiary Guaranty on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Loan Parties, the
Lenders party hereto and the Administrative Agent hereby agree to the following
amendment to the Credit Agreement and the Subsidiary Guaranty.

 

1.             Amendments to Credit Agreement.  Effective as of the Effective
Date but subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the parties hereto agree that the Credit Agreement is hereby
amended as follows:

 

(a)The definition of “Adjusted LIBO Rate” appearing in Section 1.01 of the
Credit Agreement is amended to (x) delete the words “the sum of (i)” appearing
therein and (y) delete the words “plus, without duplication (ii) in the case of
Loans by a Lender from its or its applicable

 

--------------------------------------------------------------------------------


 

Affiliate’s office or branch in the United Kingdom or any Participating Member
State, the Mandatory Cost” appearing therein.

 

(b)The definition of “Alternate Base Rate” appearing in Section 1.01 of the
Credit Agreement is amended to (x) insert the words “in Dollars” immediately
after the reference to “for a one month Interest Period” appearing in clause
(c) thereof and (y) amend and restate the proviso appearing therein in its
entirety to read as follows:

 

“provided that the Adjusted LIBO Rate for any day shall be based on the LIBO
Rate at approximately 11:00 a.m. London time on such day, subject to the
interest rate floors set forth therein”

 

(c)The definition of “ Applicable Rate” appearing in Section 1.01 of the Credit
Agreement is amended to amend and restate the table appearing therein in its
entirety to read as follows:

 

 

 

Leverage
Ratio:

 

Eurocurrency
/ BA
Equivalent
Revolving
Spread

 

ABR /
Canadian
Base Rate
Revolving
Spread

 

Commercial
Letter of
Credit Rate

 

Facility
Fee Rate

 

Eurocurrency
Term Loan
Spread

 

ABR Term
Loan
Spread

 

Category 1:

 

< 1.00 to 1.00

 

0.875

%

0

%

0.6375

%

0.125

%

1.00

%

0

%

Category 2:

 

> 1.00 to 1.00 but < 1.50 to 1.00

 

0.975

%

0

%

0.7125

%

0.15

%

1.125

%

0.125

%

Category 3:

 

> 1.50 to 1.00 but < 2.00 to 1.00

 

1.075

%

0.075

%

0.7875

%

0.175

%

1.25

%

0.25

%

Category 4:

 

> 2.00 to 1.00 but < 2.50 to 1.00

 

1.15

%

0.15

%

0.84375

%

0.225

%

1.375

%

0.375

%

Category 5:

 

> 2.50 to 1.00 but < 3.00 to 1.00

 

1.25

%

0.25

%

0.90

%

0.25

%

1.50

%

0.50

%

Category 6:

 

> 3.00 to 1.00

 

1.45

%

0.45

%

1.05

%

0.30

%

1.75

%

0.75

%

 

(d)The definition of “BA Rate” appearing in Section 1.01 of the Credit Agreement
is amended to delete each reference to “CDOR Rate” appearing therein and replace
each such reference with a reference to “Canadian Dollar Offered Rate”.

 

(e)The definition of “Canadian Prime Rate” appearing in Section 1.01 of the
Credit Agreement is amended to delete the reference to “CDOR Rate” appearing
therein and replace such reference with a reference to “Canadian Dollar Offered
Rate”.

 

(f)The definition of “Change in Law” appearing in Section 1.01 of the Credit

 

2

--------------------------------------------------------------------------------


 

Agreement is amended to insert a reference to “, implementation” immediately
after the reference to “interpretation” appearing therein.

 

(g)The definition of “Eurocurrency Swingline Rate” appearing in Section 1.01 of
the Credit Agreement is amended to delete the reference to “plus, without
duplication, (ii) in the case of Eurocurrency Swingline Loans funded by the
Swingline Lender from its office or branch in the United Kingdom or any
Participating Member State, the Mandatory Cost, plus (iii)” appearing therein
and replace such reference with a reference to “plus (ii)”.

 

(h)The definition of “FATCA” appearing in Section 1.01 of the Credit Agreement
is amended to (x) delete the word “and” appearing therein and replace it with a
comma and (y) insert the phrase “any intergovernmental agreement to implement
such Sections of the Code entered into between any relevant authorities on
behalf of the United States and such jurisdiction, and any agreement entered
into pursuant to Section 1471(b)(1) of the Code” immediately before the period
appearing at the end thereof.

 

(i)The definition of “Federal Funds Effective Rate” appearing in Section 1.01 of
the Credit Agreement is amended to insert a new proviso at the end thereof as
follows:

 

“; provided, that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.”

 

(j)The definition of “Maturity Date” appearing in Section 1.01 of the Credit
Agreement is amended to delete the reference to “July 27, 2017” appearing
therein and replace such reference with a reference to “December 19, 2019”.

 

(k)The definition of “Obligations” appearing in Section 1.01 of the Credit
Agreement is amended to insert a new proviso at the end thereof as follows:

 

“; provided that the definition of “Obligations” shall not create or include any
guarantee by any Loan Party of any Excluded Swap Obligations of such Loan Party
for purposes of determining any obligations of any Loan Party.”

 

(l)The definition of “Revolving Commitment” appearing in Section 1.01 of the
Credit Agreement is amended to delete the reference to “Restatement Effective
Date” appearing therein and replace such reference with a reference to
“Amendment No. 2 Effective Date”.

 

(m)The definition of “Statutory Reserve Rate” appearing in Section 1.01 of the
Credit Agreement is amended to delete the phrase “the Financial Services
Authority” appearing therein and to replace such phrase with “the Financial
Conduct Authority, the Prudential Regulation Authority”.

 

(n)Section 1.01 of the Credit Agreement is amended to (i) delete the definition
of “Mandatory Cost” appearing therein and (ii) add the following definitions
thereto in the appropriate alphabetical order and, where applicable, replace the
corresponding previously existing definitions:

 

“Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.10.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

3

--------------------------------------------------------------------------------


 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Swiss Francs, (v) Canadian Dollars and (vi) any other currency (x) that is
a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars, (y) for which a LIBOR Screen Rate is
available pursuant to the definition of “LIBO Rate” in the Administrative
Agent’s reasonable determination and (z) that is agreed to by the Administrative
Agent and each of the Revolving Lenders.

 

“Amendment No. 2 Effective Date” means December 19, 2014.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable LC Sublimit” means, as of the Amendment No. 2 Effective Date
(i) with respect to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank
under this Agreement, $60,000,000, (ii) with respect to Wells Fargo Bank,
National Association in its capacity as an Issuing Bank under this Agreement,
$60,000,000, (iii) with respect to Fifth Third Bank in its capacity as an
Issuing Bank under this Agreement, $60,000,000, (iv) with respect to PNC Bank,
National Association in its capacity as an Issuing Bank under this Agreement,
$60,000,000, (v) with respect to HSBC Bank USA National Association in its
capacity as an Issuing Bank under this Agreement, $60,000,000 and (vi) with
respect to any other Person that becomes an Issuing Bank pursuant to the terms
of this Agreement, such amount as agreed to in writing by the Company, the
Administrative Agent and such Person at the time such Person becomes an Issuing
Bank pursuant to the terms of the Agreement, as each of the foregoing amounts
may be decreased or increased from time to time with the written consent of the
Company, the Administrative Agent and the Issuing Banks (provided that any
increase in the Applicable LC Sublimit with respect to any Issuing Bank shall
only require the consent of the Company and such Issuing Bank).

 

“CDOR Screen Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the rate per annum equal to the
average rate for bankers acceptances for a tenor equal in length to such
Interest Period as displayed on Reuters Screen CDOR Page (or, in the event such
rate does not appear on such Reuters page, any successor or substitute page on
such screen or service that displays such rate, or other appropriate page of
such other information service that publishes such rate as shall be selected
from time to time by the Administrative Agent in consultation with the Company),
as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such Interest
Period; provided that (x) if such rates are not available on the Reuters Screen
CDOR Page on any particular day, then the rate for such date will be the annual
discount rate (rounded upward to the nearest whole multiple of 1/100 of 1%) as
of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such Interest
Period at which a Canadian chartered bank listed on Schedule I of the Bank Act
(Canada) (as selected by the Administrative Agent in consultation with the
Company) is then offering to purchase Canadian Dollar bankers’ acceptances
accepted by it having such specified term (or a term as closely as possible
comparable to such specified term) and (y) if the CDOR Screen Rate is at any
time less than zero, the CDOR Screen Rate shall be deemed to be zero for the
purposes of this Agreement.

 

“COF Rate” has the meaning assigned to such term in Section 2.14.

 

4

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Bank and any of their respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between:  (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.

 

“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any Agreed Currency (other than Canadian Dollars) and for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such Agreed Currency for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion (in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, on the Quotation Day for such Agreed Currency

 

5

--------------------------------------------------------------------------------


 

and Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement
and (b) any Eurocurrency Borrowing denominated in Canadian Dollars and for any
applicable Interest Period, the CDOR Screen Rate on the Quotation Day for such
currency and Interest Period; provided that, if the CDOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided further that if the relevant Screen Rate shall not be
available at the applicable time for the applicable Interest Period (the
“Impacted Interest Period”), then such Screen Rate for such Agreed Currency and
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.  It is understood and agreed that if in any
instance the LIBO Rate cannot be determined pursuant to the terms of this
definition, Section 2.14 will govern how to determine the LIBO Rate (or an
alternative rate of interest to be used in substitution for the LIBO Rate, as
applicable) in such instance.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, and (iii) for
any other currency, two (2) Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the LIBO Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by at
least two Reference Banks as of the applicable time on the Quotation Day for
Loans in the applicable currency and the applicable Interest Period as the rate
at which the relevant Reference Bank could borrow funds in the London (or other
applicable) interbank market in the relevant currency and for the relevant
Interest Period, were it to do so by asking for and then accepting interbank
offers in an amount approximately equal to the principal amount of the
Eurocurrency Borrowing to which such Interest Period is to apply in that
currency and for a period of time comparable to such Interest Period; provided
that if the Reference Bank Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. For the avoidance of doubt,
the Reference Bank Rate shall be deemed to be unavailable unless rates are
provided by at least two Reference Banks.

 

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A., Citizens Bank, N.A., Wells Fargo Bank, National
Association and such other banks as may be appointed by the Administrative Agent
and reasonably acceptable to the Company.  No Lender shall be obligated to be a
Reference Bank without its consent.

 

6

--------------------------------------------------------------------------------


 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Burma (Myanmar)).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
the Swiss Confederation and/or its Directorate of International Law, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means any international economic sanctions imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by OFAC or the U.S. Department of State, (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom or (c) the Swiss Confederation and administered by its State Secretariat
for Economic Affairs SECO and/or Directorate of International Law.

 

“Screen Rate” means the LIBOR Screen Rate or the CDOR Screen Rate, as
applicable.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

(o)Section 2.05(a) of the Credit Agreement is amended to delete the reference to
“agrees to” appearing in the first sentence thereof and replace such reference
with a reference to “may in its sole discretion”.

 

(p)Section 2.06(a) of the Credit Agreement is amended to insert the following
sentence immediately following the third sentence thereof:

 

“Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.”

 

(q)Section 2.06(b) of the Credit Agreement is amended to (x) delete the word
“and” appearing immediately after the reference to “$300,000,000” appearing
therein and replace it with a comma and (ii) insert the following phrase
immediately before the period appearing at the end thereof:

 

“and (iii) subject to Section 2.04, the Dollar Amount of the aggregate face
amount of all Letters of Credit issued and then outstanding by any Issuing Bank
shall not exceed such Issuing Bank’s Applicable LC Sublimit”

 

7

--------------------------------------------------------------------------------


 

(r)Section 2.06(c) of the Credit Agreement is amended to delete the reference to
“in an aggregate amount not to exceed” appearing therein and replace such
reference with a reference to “in an initial aggregate amount not to exceed”.

 

(s)Section 2.10 of the Credit Agreement is amended to amend and restate the
table appearing therein in its entirety to read as follows:

 

Date

 

Amount

 

December 31, 2014

 

$

2,250,000

 

March 31, 2015

 

$

2,250,000

 

June 30, 2015

 

$

2,250,000

 

September 30, 2015

 

$

2,250,000

 

December 31, 2015

 

$

2,250,000

 

March 31, 2016

 

$

2,250,000

 

June 30, 2016

 

$

2,250,000

 

September 30, 2016

 

$

2,250,000

 

December 31, 2016

 

$

3,375,000

 

March 31, 2017

 

$

3,375,000

 

June 30, 2017

 

$

3,375,000

 

September 30, 2017

 

$

3,375,000

 

December 31, 2017

 

$

4,500,000

 

March 31, 2018

 

$

4,500,000

 

June 30, 2018

 

$

4,500,000

 

September 30, 2018

 

$

4,500,000

 

December 31, 2018

 

$

4,500,000

 

March 31, 2019

 

$

4,500,000

 

June 30, 2019

 

$

4,500,000

 

September 30, 2019

 

$

4,500,000

 

 

(t)Section 2.13(g) of the Credit Agreement is amended and restated in its
entirety to read as follows:

 

“(g)         All interest hereunder shall be computed on the basis of a year of
360 days, except that (i)(A) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
(B) interest computed by reference to the CDOR Screen Rate, in each case of the
foregoing clauses (A) and (B) shall be computed on the basis of a year of
365 days (or 366 days in a leap year), (ii) interest for Borrowings denominated
in Pounds Sterling shall be computed on the basis of a year of 365 days and
(iii) interest for Canadian Revolving Borrowings shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Canadian Base
Rate, Adjusted LIBO Rate, LIBO Rate or BA Equivalent Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.”

 

(u)Section 2.14 of the Credit Agreement is amended and restated in its entirety
to read as follows:

 

8

--------------------------------------------------------------------------------


 

“(a)         If, on the earlier of a Quotation Day and two (2) Business Days
prior to the commencement of any Interest Period for a Eurocurrency Borrowing or
a BA Equivalent Borrowing:

 

(x)           the Administrative Agent shall seek to determine the applicable
LIBO Rate on the Quotation Day for any Interest Period for a Eurocurrency
Borrowing pursuant to the definition of “LIBO Rate”, such LIBO Rate shall not be
available for such Interest Period and/or for the applicable currency with
respect to such Eurocurrency Borrowing for any reason, then the LIBO Rate shall
be the Reference Bank Rate for such Interest Period for such Eurocurrency
Borrowing; provided that if the Reference Bank Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement; provided,
further, however, that if less than two Reference Banks shall supply a rate to
the Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing; or in the case of a BA Equivalent Borrowing, that
adequate and reasonable means do not exist for ascertaining the BA Rate for such
Interest Period; or

 

(y)           the Administrative Agent is advised by the Required Lenders that
(i) in the case of a Eurocurrency Borrowing, the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for a Loan in the applicable currency or for such Interest
Period, or (ii) in the case of a BA Equivalent Borrowing, the BA Rate for such
Interest Period, in either case will not adequately and fairly reflect the cost
to such Lenders of making or maintaining their Loans included in such Borrowing
for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist,

 

(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and, unless repaid, such Borrowing shall:

 

(i) in the case of a Eurocurrency Borrowing denominated in Dollars (other than a
Designated Loan), be continued as or converted to an ABR Borrowing;

 

(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency
and a Designated Loan, such Eurocurrency Borrowing, at the option of the
applicable Borrower, (i) be repaid on the last day of the then current Interest
Period applicable thereto or (ii) be continued at the a rate equal to the cost
to each Lender to fund its pro rata share of such Eurocurrency Borrowing (from
whatever source and using whatever methodologies as such Lender may select in
its reasonable discretion, such rate, the “COF Rate”);

 

(B) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a BA Equivalent Borrowing, such
Borrowing shall, at the option of the applicable Borrower, (i) be repaid on the
last day of the then current Interest Period applicable thereto or (ii) be
continued at the COF Rate;

 

9

--------------------------------------------------------------------------------


 

(C) any Borrowing Request that requests a Eurocurrency Borrowing in Dollars
(other than a Designated Loan) shall be made as an ABR Borrowing;

 

(D) any Borrowing Request that requests a Eurocurrency Borrowing in a Foreign
Currency or a Designated Loan, shall be deemed to be, at the option of the
applicable Borrower, (i) ineffective or (ii) made as a Eurocurrency Borrowing,
the LIBO Rate for which shall be equal to the COF Rate; and

 

(E) any Borrowing Request that requests a BA Equivalent Borrowing shall be
deemed to be, at the option of the applicable Borrower, (i) ineffective or
(ii) a Borrowing Request for a Borrowing at the COF Rate (provided that, for the
avoidance of doubt, nothing herein shall preclude the applicable Borrower from
requesting a Canadian Swingline Loan in accordance with the terms of this
Agreement);

 

provided, that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.”

 

(v)Section 2.15(a) of the Credit Agreement is amended to (x) insert a reference
to “, continuing, converting into” immediately after the reference to “making”
appearing in the last paragraph thereof, (y) delete each reference to
“(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency)” appearing therein and (z) amend and restate clause (i) thereof
in its entirety to read as follows:

 

“(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;”

 

(w)Section 2.16 of the Credit Agreement is amended to delete the reference to
“or any Mandatory Cost” appearing therein.

 

(x)Section 2.17 of the Credit Agreement is amended to insert the following as a
new section (k) thereof:

 

“(k)         Certain FATCA Matters.  For purposes of determining withholding
Taxes imposed under FATCA, from and after the Amendment No. 2 Effective Date,
the Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement and the Loans as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”

 

(y)Article III of the Credit Agreement is amended to insert the following as a
new Section 3.14 thereof:

 

“SECTION 3.14.    Anti-Corruption Laws and Sanctions.  The Company has
implemented and maintains in effect policies and procedures designed to promote
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees and to the

 

10

--------------------------------------------------------------------------------


 

knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Company, any Subsidiary or to the knowledge of the Company any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrower or any Subsidiary will use any
Borrowing or Letter of Credit in violation in any material respect of any
Anti-Corruption Law or in violation in any respect of applicable Sanctions.”

 

(z)Section 4.02 of the Credit Agreement is amended and restated in its entirety
to read as follows:

 

“SECTION 4.02.    Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)           The representations and warranties of the Borrowers set forth in
this Agreement shall be true and correct in all material respects (provided that
any representation or warranty qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date such
Loan is made or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (except to the extent any such representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty shall be true and correct as of such earlier date).

 

(b)           At the time of and immediately after giving effect to the making
of a Loan on the occasion of such Borrowing or the issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, no Default or Event of
Default shall have occurred and be continuing.

 

The making of a Loan on the occasion of any Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrowers on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.”

 

(aa)Section 5.07(a) of the Credit Agreement is amended to insert the following
sentence at the end thereof:

 

“The Company will maintain in effect and enforce policies and procedures
reasonably designed to promote compliance in all material respects by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.”

 

(bb)Section 5.08 of the Credit Agreement is amended to insert the following
sentence at the end thereof:

 

“No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and the Company shall procure that its other Subsidiaries shall not
use, the proceeds of any Borrowing or Letter of Credit (i) for the purpose of
making an offer, payment, promise to pay, or authorization of the payment or
giving of money, or anything else of value, to any Person in violation in any
material respect of any Anti-

 

11

--------------------------------------------------------------------------------


 

Corruption Laws, (ii) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, in each case, in violation of applicable Sanctions or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.”

 

(cc)Section 6.04(e) of the Credit Agreement is amended to (x) delete the
reference to “the Company and its Subsidiaries” therein and replace it with a
reference to “the Company’s Subsidiaries” and (y) delete the reference to“does
not exceed an aggregate book value of either (i) ten percent (10%) of
Consolidated Total Assets of the Company or (ii) ten percent of Consolidated
Revenues” therein and replace it with a reference to “does not exceed (i) an
aggregate book value of ten percent (10%) of Consolidated Total Assets of the
Company or (ii) ten percent of Consolidated Revenues”.

 

(dd)Section 6.10(a) of the Credit Agreement is amended to insert the following
proviso immediately before the period appearing at the end of the first sentence
thereof:

 

“; provided that (x) the Company may, by written notice to the Administrative
Agent for distribution to the Lenders and not more than twice during the term of
this Agreement, elect to increase the maximum Leverage Ratio to 3.75 to 1.00 for
a period of three (3) consecutive fiscal quarters in connection with an
acquisition that involves the payment of consideration by the Company and its
Subsidiaries in excess of $75,000,000 occurring during the first of such three
fiscal quarters (each such period, an “Adjusted Covenant Period”) and
(y) notwithstanding the foregoing clause (x), the Company may not elect an
Adjusted Covenant Period for at least two (2) full fiscal quarters following the
end of an Adjusted Covenant Period before a new Adjusted Covenant Period is
available again pursuant to the preceding clause (x) for a new period of three
(3) consecutive fiscal quarters.”

 

(ee)Section 9.01 of the Credit Agreement is amended and restated in its entirety
to read as follows:

 

“SECTION 9.01    Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below) or as otherwise permitted pursuant to Section 5.01 or 5.02,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)            if to any Borrower, to it c/o Hillenbrand, Inc., One Batesville
Boulevard, Batesville, Indiana 47006 Attention of Theodore S. Haddad, Jr., Vice
President and Treasurer (Telecopy No. 812-931-5209; Telephone No. 812-934-7251);

 

(ii)           if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars other than Designated Loans, to JPMorgan Chase Bank,
N.A., 10 South Dearborn Street, Chicago, Illinois 60603, Attention of Teresita
Siao (Telecopy No. 888-292-9533), (B) in the case of Borrowings denominated in
Foreign Currencies (other than Canadian Revolving Borrowings) and Designated
Loans, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14
5JP, Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207 777
2360) and (C) in the case of Canadian Revolving

 

12

--------------------------------------------------------------------------------


 

Borrowings, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor,
Chicago, Illinois 60603, Attention of Patricia Barcelona-Schuldt (Telecopy
No. 312-385-7101), and in each case with a copy to JPMorgan Chase Bank, N.A., 10
South Dearborn Street, 9th Floor, Chicago, Illinois 60603, Attention of Dana
Moran (Telecopy No. 312-212-5914);

 

(iii)          if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing
Bank, to it at JPMorgan Chase Bank, N.A., 10 South Dearborn Street,
Chicago, Illinois 60603, Attention of Susan Moy (Telecopy No. 312-256-2608) or
Cassandra Groves (Telecopy No. 312-256-2608);

 

(iv)          if to the Swingline Lender, (A) in the case of Swing Line Loans
denominated in Dollars other than Designated Loans, to JPMorgan Chase Bank,
N.A., 10 South Dearborn Street, Chicago, Illinois 60603, Attention of Teresita
Siao (Telecopy No. 888-292-9533), (B) in the case of Swing Line Loans
denominated in Foreign Currencies (other than Canadian Swingline Loans) and
Designated Loans, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy
No. 44 207 777 2360) and (C) in the case of Canadian Swingline Loans, to
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 9th Floor,
Chicago, Illinois 60603, Attention of Patricia Barcelona-Schuldt (Telecopy
No. 312-385-7101); and

 

(v)           if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)           Except as otherwise permitted pursuant to Section 5.01 or 5.02,
notices and other communications to the Lenders and the Issuing Banks hereunder
may be delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is

 

13

--------------------------------------------------------------------------------


 

available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

 

(d)           Electronic Systems.

 

(i)            The Company agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.

 

(ii)           Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.”  The Agent Parties (as defined below) do
not warrant the adequacy of such Electronic Systems and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through an Electronic
System, except to the extent of direct or actual damages as are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct on the part of any
Agent Party or such Loan Party.  “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.”

 

(ff)Section 9.09(b) of the Credit Agreement is amended to delete the reference
to “nonexclusive” appearing therein and replace such reference with a reference
to “exclusive”.

 

(gg)Article X of the Credit Agreement is amended to insert the following new
paragraph at the end thereof:

 

“The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under the Subsidiary Guaranty
in respect of Specified Swap Obligations (provided, however, that the Company
shall only be liable under this paragraph for the maximum amount of

 

14

--------------------------------------------------------------------------------


 

such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

 

(hh)The Credit Agreement is amended to insert a reference to “or IRS
Form W-8BEN-E” immediately after each reference to “IRS Form W-8BEN” appearing
therein.

 

(ii)The Credit Agreement is amended to replace each reference therein to “K-Tron
(Schweiz) GmbH” with a reference to “Coperion K-Tron (Schweiz) GmbH” in
substitution thereof.

 

(jj)The Credit Agreement is amended to replace each reference therein to “RBS
Citizens, N.A.” with a reference to “Citizens Bank, N.A.” in substitution
thereof.

 

(kk)The cover page of the Credit Agreement is hereby amended to add a reference
therein to “COPERION GMBH” in the list of Subsidiary Borrowers.

 

(ll)The introductory paragraph to the Credit Agreement is hereby amended to add
a reference to “COPERION GMBH, a German limited liability company,” immediately
following the reference to “ROTEX EUROPE LTD, a private company limited by
shares under the laws of England and Wales,” therein.

 

(mm)The Revolving Commitments and/or the outstanding principal amount of Term
Loans as of the Amendment No. 2 Effective Date of certain of the Lenders (the
“Increasing Lenders”) are hereby increased or otherwise described as set forth
on Annex A attached hereto.  Accordingly, Schedule 2.01 of the Credit Agreement
is amended and restated in its entirety as set forth on Annex A hereto.

 

(nn)The aggregate outstanding principal amounts of the Term Loans as of the
Amendment No. 2 Effective Date are set forth on Annex A attached hereto.  The
outstanding Term Loans held by certain of the Lenders immediately prior to the
effectiveness of this Amendment are hereby deemed reallocated, sold, assigned
and transferred to the applicable Lenders as individually set forth on Annex A
attached hereto, and, accordingly, such applicable Lenders’ holding of the Term
Loans, on the Amendment No. 2 Effective Date and upon the effectiveness of this
Amendment, are set forth on Annex A attached hereto.

 

(oo)Schedule 2.02 to the Credit Agreement is deleted in its entirety.

 

2.             Amendments to Subsidiary Guaranty.  Effective as of the date of
satisfaction of the conditions precedent set forth in Section 3 below, the
parties hereto agree that the Subsidiary Guaranty is hereby amended as follows:

 

(a)Section 3 of the Subsidiary Guaranty is amended to add the parenthetical
“(provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Guarantor of any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor)”
immediately following the phrase “all of the foregoing being referred to
collectively as the “Guaranteed Obligations”“ appearing therein.

 

15

--------------------------------------------------------------------------------


 

(b)The Subsidiary Guaranty is amended to add the following as a new Section 26
thereto:

 

“SECTION 26.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 26 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 26 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 26 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents.  Each Qualified ECP Guarantor intends that
this Section 26 constitute, and this Section 26 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.”

 

3.             Conditions of Effectiveness.  The effectiveness of this Amendment
is subject to the conditions precedent that (A) the Administrative Agent shall
have received (i) counterparts of this Amendment duly executed by the Loan
Parties, each of the Lenders (including the Increasing Lenders) and the
Administrative Agent, (ii) such instruments and documents (including legal
opinions) reasonably required by the Administrative Agent, (iii) an upfront fee
in an amount equal to the amount previously disclosed to the Lenders and
(iv) payment and/or reimbursement of the Administrative Agent’s and its
affiliates’ fees and expenses (including, to the extent invoiced, reasonable and
documented fees and expenses of counsel for the Administrative Agent) in
connection with the Loan Documents and (B) the Administrative Agent shall have
administered such reallocations, sales, assignments, transfers (or other
relevant actions in respect) of each Lender’s Applicable Percentage of the
relevant Class of Credit Exposure under the Credit Agreement as are necessary in
order that each relevant Class of Credit Exposure with respect to such Lender
reflects such Lender’s Applicable Percentage of such Class of Credit Exposure
under the Credit Agreement as amended hereby.  The Company hereby agrees to
compensate each Lender for any and all losses, costs and expenses incurred by
such Lender in connection with the sale and assignment of any Eurocurrency Loans
and the reallocation described in the foregoing clause (B), in each case on the
terms and in the manner set forth in Section 2.16 of the Credit Agreement.

 

4.             Representations and Warranties of the Loan Parties.  Each Loan
Party for itself hereby represents and warrants as follows:

 

(a)This Amendment and each of the Credit Agreement and the Subsidiary Guaranty
(each as amended hereby), as applicable, constitute the legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

16

--------------------------------------------------------------------------------


 

(b)As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the representations and warranties of the Borrowers set forth in the Credit
Agreement are true and correct in all material effects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
is true and correct in all respects) (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date).

 

5.             Reference to and Effect on the Credit Agreement and the
Subsidiary Guaranty.

 

(a)Upon the effectiveness hereof, each reference to the Credit Agreement and the
Subsidiary Guaranty in the Credit Agreement, the Subsidiary Guaranty or any
other Loan Document shall mean and be a reference to the Credit Agreement and
the Subsidiary Guaranty, as the case may be, as amended hereby.

 

(b)Except as specifically amended above, each Loan Document and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

(c)Except as specifically provided above, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Subsidiary Guaranty, the
Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

 

(d)This Amendment shall be a Loan Document.

 

6.             Consent and Reaffirmation.  Without in any way establishing a
course of dealing by the Administrative Agent or any Lender, each of the
undersigned Loan Parties consents to the Amendment and reaffirms the terms and
conditions of the Credit Agreement, the Subsidiary Guaranty and any other Loan
Document executed by it and acknowledges and agrees that the Credit Agreement,
the Subsidiary Guaranty and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.

 

7.             Governing Law.  This Amendment shall be construed in accordance
with and governed by the law of the State of New York.

 

8.             Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

9.             Counterparts.  This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

[SIGNATURE PAGES FOLLOW]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

HILLENBRAND, INC.,

 

as the Company

 

 

 

 

 

By

/S/ Theodore S. Haddad, Jr.

 

 

Name:

Theodore S. Haddad, Jr.

 

 

Title:

Vice President and Treasurer

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

HILLENBRAND LUXEMBOURG S.À R.L.,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/S/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Class A Manager

 

 

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

COPERION K-TRON (SCHWEIZ) GMBH,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/S/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Authorized Signatory

 

 

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

HILLENBRAND SWITZERLAND GMBH,

 

as a Subsidiary Borrower

 

 

 

 

 

 

By

/S/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Managing Officer

 

 

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

BATESVILLE CANADA LTD.,

 

as a Subsidiary Borrower

 

 

 

 

 

 

By

/S/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Treasurer

 

 

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

JEFFERY RADER CANADA COMPANY,

 

as a Subsidiary Borrower

 

 

 

 

 

By

S/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Assistant Treasurer

 

 

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

ROTEX EUROPE LTD,

 

as a Subsidiary Borrower

 

 

 

 

 

By

/S/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Authorized Officer

 

 

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

COPERION GMBH,

 

as a Subsidiary Borrower

 

 

 

 

 

 

 

By

/S/ Melanie Freytag

 

Name:

Melanie Freytag

 

Title:

Managing Director

 

 

(Geschäftsführerin)

 

 

 

 

 

 

 

By

/S/ Thomas Kehl

 

Name:

Thomas Kehl

 

Title:

Managing Director

 

 

(Geschäftsführer)

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

BATESVILLE SERVICES, INC.,

 

BATESVILLE CASKET COMPANY, INC.

 

BATESVILLE MANUFACTURING, INC., as

 

Subsidiary Guarantors

 

 

 

 

 

 

By

/S/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Vice President and Treasurer

 

 

 

 

K-TRON INVESTMENT CO.

 

ROTEX GLOBAL, LLC

 

COPERION K-TRON PITMAN, INC.

 

TERRASOURCE GLOBAL CORPORATION, as

 

Subsidiary Guarantors

 

 

 

 

 

 

 

By

/S/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

PROCESS EQUIPMENT GROUP, INC., as a

 

Subsidiary Guarantor

 

 

 

 

 

 

By

/S/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Treasurer

 

 

 

 

 

 

 

COPERION CORPORATION, as a Subsidiary

 

Guarantor

 

 

 

 

 

 

 

By

/S/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Vice President and Assistant Treasurer

 

Signature Page to Amendment No. 2 to

Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender, as the Swingline
Lender, as an Issuing Bank and as
Administrative Agent

 

 

 

 

 

 

 

By

/S/ Dana J. Moran

 

Name: Dana J. Moran

 

Title: Senior Underwriter

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as successor to RBS

 

Citizens, N.A.,
individually as a Lender

 

 

 

 

 

 

 

By

/S/ M. James Barry, III

 

Name: M. James Barry, III

 

Title: Senior Vice President

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,
individually as a Lender

 

 

 

 

 

By

/S/ David O’Neal

 

Name:

David O’Neal

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,
individually as a Lender

 

 

 

 

 

By

/S/ Mike Gifford

 

Name:

Mike Gifford

 

Title:

Vice President

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,
CANADIAN BRANCH

 

 

 

 

 

By

/S/ Ramin Ganjavi

 

Name:

Ramin Ganjavi

 

Title:

Director

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender

 

 

 

 

 

By

/S/ Jeffrey P. Fisher

 

Name:

Jeffrey P. Fisher

 

Title:

Vice President

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,
individually as a Lender

 

 

 

 

 

By

/S/ Michael E. Temnick

 

Name:

Michael E. Temnick

 

Title:

Vice President

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,
CANADA BRANCH

 

 

 

 

 

By

/S/ John P. Rehob

 

Name:

John P. Rehob

 

Title:

Principal Officer

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL
ASSOCIATION,
as a Lender

 

 

 

 

 

By

/S/ Graeme Robertson

 

Name:

Graeme Robertson

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,
as a Lender

 

 

 

 

 

By

/S/ Eric Harvey

 

Name:

Eric Harvey

 

Title:

Vice President

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,
as a Lender

 

 

 

 

 

By

/S/ Michael Fornal

 

Name:

Michael Fornal

 

Title:

Vice President

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST COMPANY,
as a Lender

 

 

 

 

 

By

/S/ Greg R. Branstetter

 

Name:

Greg R. Branstetter

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.,
as a Lender

 

 

 

 

 

By

/S/ Donald Robinson-Gay

 

 

Donald Robinson-Gay

 

Director

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK
BRANCH AND GRAND CAYMAN
BRANCHES,
as a Lender

 

 

 

 

 

By

/S/ Michael Ravelo

 

Name:

Michael Ravelo

 

 

 

 

 

 

 

By

/S/ Anne Culver

 

Name:

Anne Culver

 

Title:

Associate

 

Signature Page to Amendment No. 2 to
Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 

--------------------------------------------------------------------------------


 

ANNEX A

 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

REVOLVING
COMMITMENT

 

OUTSTANDING
PRINCIPAL AMOUNT
OF TERM LOANS AS
OF THE
AMENDMENT NO. 2
EFFECTIVE DATE

 

JPMORGAN CHASE BANK, N.A.

 

$

97,856,818.18

 

$

25,163,181.82

 

CITIZENS BANK, N.A.

 

$

97,856,818.18

 

$

25,163,181.82

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

95,653,409.09

 

$

24,596,590.91

 

FIFTH THIRD BANK

 

$

70,015,909.09

 

$

18,004,090.91

 

PNC BANK, NATIONAL ASSOCIATION

 

$

70,015,909.09

 

$

18,004,090.91

 

U.S. BANK NATIONAL ASSOCIATION

 

$

70,015,909.09

 

$

18,004,090.91

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

$

58,084,090.91

 

$

14,935,909.09

 

REGIONS BANK

 

$

38,515,909.09

 

$

9,904,090.91

 

THE NORTHERN TRUST COMPANY

 

$

31,189,772.73

 

$

8,020,227.27

 

BRANCH BANKING & TRUST COMPANY

 

$

23,863,636.36

 

$

6,136,363.64

 

BMO HARRIS FINANCING, INC.

 

$

23,068,181.82

 

$

5,931,818.18

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

$

23,863,636.36

 

$

6,136,363.64

 

AGGREGATE REVOLVING COMMITMENTS AND OUTSTANDING PRINCIPAL AMOUNT OF TERM LOANS

 

$

700,000,000

 

$

180,000,000

 

 

--------------------------------------------------------------------------------